Exhibit 10.1

 

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT

 

Dated as of October 22, 2009

 

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (together with the Consent (as
hereinafter defined), this “Amendment No. 1”) among NEWSDAY LLC, a Delaware
limited liability company (the “Borrower”) and the financial institutions and
other institutional lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”), and acknowledged by BANK OF AMERICA, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower, CSC Holdings, Inc., the
Lenders and the Administrative Agent have entered into the Credit Agreement
dated as of July 29, 2008 (as amended, restated, supplemented or otherwise
modified the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment No. 1 have the same meanings as specified in the Credit
Agreement.

 

(2)                                  The Borrower and the Lenders have agreed to
amend the Credit Agreement to (i) amend the definitions of Applicable Margin and
Applicable Rate, (ii) eliminate the Consolidated Interest Coverage Ratio
definition, (iii) add the definitions of Cash Balance and Liquidity, (iv) amend
the optional prepayment premiums, (v) replace the interest coverage covenant
with a minimum liquidity covenant, and (vi) add a compliance certificate
covenant.

 

SECTION 1.                                Amendments to Credit Agreement.

 


(A)                                  SECTION 1.01 OF THE CREDIT AGREEMENT IS, AS
OF THE AMENDMENT NO. 1 EFFECTIVE DATE (AS DEFINED BELOW) AND SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED
BY:


 

(I)                         DELETING THE DEFINITION OF “CONSOLIDATED INTEREST
COVERAGE RATIO” IN ITS ENTIRETY;

 

(II)                      ADDING THE DEFINED TERMS “CASH BALANCE” AND
“LIQUIDITY” IN THE APPROPRIATE ALPHABETICAL ORDER TO READ IN FULL AS FOLLOWS:

 

“Cash Balance” means, at any time, the aggregate amount of unrestricted cash
(including certificates of deposit and time deposits) and Cash Equivalents on
hand (in each case free and clear of all Liens, other than Liens in favor of the
Administrative Agent, for the benefit of the Lenders or Liens permitted under
Section 7.01(d) or (l)) and, in the case of Cash Equivalents, available for use
within a reasonable period of time (including amounts on deposit in accounts
with respect to which a Deposit Account Control Agreement (as such term is
defined in the Security Agreement) is in effect) of the Borrower and the
Subsidiary Guarantors.

 

“LIQUIDITY” MEANS, AT ANY TIME, THE CASH BALANCE AT SUCH TIME.

 

(III)                   AMENDING AND RESTATING THE DEFINED TERMS “APPLICABLE
MARGIN” AND “APPLICABLE RATE”  TO READ IN FULL AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” means 6.25% per annum.

 

“Applicable Rate” means 10.50% per annum.

 


(B)                                 SECTION 2.03(A) OF THE CREDIT AGREEMENT IS,
AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED BY AMENDING AND
RESTATING CLAUSE (II) THEREOF TO READ IN FULL AS FOLLOWS:


 

“(ii)                            The Borrower may, upon notice to the
Administrative Agent, voluntarily prepay the Term Loans in whole or in part at a
premium of (A) from the first day of the 31st month through the last day of the
40th month, (x) in the case of Fixed Rate Term Loans, 6.50% and (y) in the case
of Floating Rate Term Loans, 4.625%, in each case of the aggregate principal
amount of the Term Loan so prepaid, (B) from the first day of the 41st month
through the last day of the 50th month, (x) in the case of Fixed Rate Term
Loans, 3.25% and (y) in the case of the Floating Rate Term Loans, 2.3125%, in
each case of the aggregate principal amount of the Term Loan so prepaid, and
(C) from the first day of the 51st month through the last day of the 60th month,
without premium or penalty.”

 


(C)                                  SECTION 6.01 OF THE CREDIT AGREEMENT IS, AS
OF THE AMENDMENT NO. 1 EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED BY ADDING THE
FOLLOWING NEW CLAUSE (H) AFTER CLAUSE (G) THEREOF:


 

“(h)                           Within 30 days after each June 30 and
December 31, beginning with December 31, 2009, a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Borrower is in compliance with
Section 7.10 as of such June 30 or December 31.”

 


(D)                                 SECTION 6.08 OF THE CREDIT AGREEMENT IS, AS
OF THE AMENDMENT NO. 1 EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED BY AMENDING AND
RESTATING SUBCLAUSE (III) THEREIN TO READ IN FULL AS FOLLOWS:


 

“(iii)                         there shall be Liquidity of at least $25,000,000
after giving effect to such Subsidiary Redesignation and based on the good faith
projections prepared by the Borrower for the period from the date of the
Subsidiary Redesignation to the later of the subsequent June 30 and December 31,
the Borrower shall be in compliance with Section 7.10 on each of June 30 and
December 31 following the date of such Subsidiary Redesignation.”

 


(E)                                  SECTION 7.06 OF THE CREDIT AGREEMENT IS, AS
OF THE AMENDMENT NO. 1 EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED BY AMENDING AND
RESTATING CLAUSE (E) THEREIN TO READ IN FULL AS FOLLOWS:


 

“(e)                            so long as immediately after giving pro forma
effect to such Restricted Payment, the Borrower shall be in pro forma compliance
with the covenant set forth in Section 7.10 such compliance to be determined on
the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Restricted Payment had been consummated as of the first day of the
fiscal period covered thereby, the Borrower may make Restricted Payments from
the Available Amount, less any Investments made pursuant to Section 7.03(i);”

 

2

--------------------------------------------------------------------------------


 


(F)                                    SECTION 7.10 OF THE CREDIT AGREEMENT IS,
AS OF THE AMENDMENT NO. 1 EFFECTIVE DATE AND SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE FOLLOWING MINIMUM LIQUIDITY COVENANT:


 

“7.10                     Minimum Liquidity. Maintain, as of each June 30 and
December 31, beginning with December 31, 2009, Liquidity of at least
$25,000,000.”

 

SECTION 2.                                Representations and Warranties. Each
Loan Party represents and warrants to the Administrative Agent and the Lenders
party hereto as follows:

 


(A)                                  QUALIFICATION AND POWER. EACH LOAN PARTY
HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO PERFORM ITS OBLIGATIONS UNDER THIS
AMENDMENT NO. 1, THE CREDIT AGREEMENT AS AMENDED HEREBY AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY.


 


(B)                                 AUTHORIZATION; NO CONTRAVENTION. THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE LOAN PARTIES OF THIS
AMENDMENT NO. 1 HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION AND DO NOT AND WILL NOT:  (A) VIOLATE ANY LAW CURRENTLY IN
EFFECT (OTHER THAN VIOLATIONS THAT, SINGLY OR IN THE AGGREGATE, HAVE NOT HAD AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT), OR ANY
PROVISION OF ANY OF THE LOAN PARTIES’ RESPECTIVE CHARTERS, BY-LAWS OR MEMBERSHIP
AGREEMENTS PRESENTLY IN EFFECT; (B) CONFLICT WITH OR RESULT IN THE BREACH OF, OR
CONSTITUTE A DEFAULT OR REQUIRE ANY CONSENT UNDER, OR REQUIRE ANY PAYMENT TO BE
MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH ANY OF THE LOAN PARTIES IS A
PARTY OR THEIR RESPECTIVE PROPERTIES MAY BE BOUND OR AFFECTED OR (II) ANY ORDER,
INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD
TO WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PROPERTIES ARE SUBJECT (OTHER THAN
ANY CONFLICT, BREACH, DEFAULT OR REQUIRED CONSENT THAT, SINGLY OR IN THE
AGGREGATE, HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIALLY ADVERSE EFFECT); OR (C) RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES OR ASSETS
NOW OWNED OR HEREAFTER ACQUIRED BY ANY LOAN PARTY.


 


(C)                                  LITIGATION; COMPLIANCE WITH LAWS. THERE ARE
NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR DISPUTES PENDING, OR TO THE KNOWLEDGE
OF ANY LOAN PARTY THREATENED, AGAINST ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
PROPERTIES OR ASSETS, BEFORE ANY COURT OR ARBITRATOR OR BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY THAT, SINGLY OR IN THE AGGREGATE, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT. NONE OF THE LOAN PARTIES IS IN
DEFAULT UNDER OR IN VIOLATION OF OR WITH RESPECT TO ANY LAWS OR ANY WRIT,
INJUNCTION OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY EXCEPT
FOR MINOR DEFAULTS WHICH, IF CONTINUED UNREMEDIED, WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT.


 


(D)                                 NO DEFAULT. NONE OF LOAN PARTIES IS IN
DEFAULT IN THE PAYMENT OR PERFORMANCE OR OBSERVANCE OF ANY CONTRACTUAL
OBLIGATION, WHICH DEFAULT, EITHER ALONE OR IN CONJUNCTION WITH ALL OTHER SUCH
DEFAULTS, HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIALLY ADVERSE
EFFECT.


 


(E)                                  APPROVAL OF REGULATORY AUTHORITIES.  NO
APPROVAL OR CONSENT OF, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY IS REQUIRED IN CONNECTION WITH (A) THE EXECUTION, DELIVERY AND
PERFORMANCE BY, OR ENFORCEMENT AGAINST ANY LOAN PARTY OF THIS AMENDMENT NO. 1,
THE CREDIT AGREEMENT AS AMENDED HEREBY OR ANY OTHER LOAN DOCUMENT OR (B) THE
EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ITS RIGHTS UNDER THIS
AMENDMENT NO. 1, THE CREDIT AGREEMENT AS AMENDED HEREBY OR THE OTHER LOAN
DOCUMENTS OR THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE
COLLATERAL DOCUMENTS.

 

3

--------------------------------------------------------------------------------


 


(F)                                    BINDING AGREEMENTS. THIS AMENDMENT NO. 1
HAS BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY AND THE CREDIT AGREEMENT
AS AMENDED HEREBY AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF EACH LOAN PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS (EXCEPT FOR LIMITATIONS ON ENFORCEABILITY UNDER BANKRUPTCY,
REORGANIZATION, INSOLVENCY AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND LIMITATIONS ON THE AVAILABILITY OF THE REMEDY OF SPECIFIC
PERFORMANCE IMPOSED BY THE APPLICATION OF GENERAL EQUITABLE PRINCIPLES).


 

SECTION 3.                                Conditions of Effectiveness.  This
Amendment No. 1 shall become effective as of the date first above written when,
and only when, the Administrative Agent shall have received:

 

(I)                         COUNTERPARTS OF THIS AMENDMENT NO. 1 EXECUTED BY THE
BORROWER AND THE REQUIRED LENDERS OR, AS TO ANY OF THE LENDERS, ADVICE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE BORROWER THAT SUCH LENDER HAS
EXECUTED THIS AMENDMENT NO. 1, AND

 

(II)                      THE CONSENT ATTACHED HERETO (THE “CONSENT”) EXECUTED
BY EACH OF THE GUARANTORS,

 

except that Section 1 shall only become effective (the “Amendment No. 1
Effective Date” ) when and only when, in addition, the Administrative Agent
shall have received:

 

(I)                                     AN OFFICER’S CERTIFICATE, DATED AS OF
THE AMENDMENT NO. 1 EFFECTIVE DATE, DULY EXECUTED AND DELIVERED BY THE BORROWER,
AS TO:

 

(A)                              resolutions of the board of directors of the
Borrower then in full force and effect authorizing, to the extent relevant, the
execution and delivery of this Amendment No. 1 and any other documents necessary
to effect this Amendment No. 1 and the performance of the obligations of the
Borrower hereunder;

 

(B)                                the incumbency and signatures of those
persons as authorized to act with respect to this Amendment No. 1; and

 

(C)                                the absence of any event occurring and
continuing, or resulting from this Amendment No. 1, that constitutes a Default.

 

(II)                                  FOR THE ACCOUNT OF EACH LENDER EXECUTING
THIS AMENDMENT NO. 1 ON OR BEFORE 5:00 PM NEW YORK CITY TIME, ON OCTOBER 28,
2009, A FEE EQUAL TO 0.25% OF SUCH LENDER’S COMMITMENT, AND

 

(III)                               ALL REASONABLE OUT-OF-POCKET FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT AND EACH LENDER (INCLUDING, BUT NOT LIMITED
TO, ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT AND
EACH LENDER, INCLUDING THE FEES AND EXPENSES OF DECHERT, LLP, COUNSEL TO CERTAIN
LENDERS) IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THIS AMENDMENT NO. 1 AND AS OTHERWISE PAYABLE IN ACCORDANCE
WITH THE TERMS OF THE CREDIT AGREEMENT INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE
LENDERS IN ACCORDANCE WITH THE TERMS OF SECTION 12.04 OF THE CREDIT AGREEMENT.

 

SECTION 4.                                Reference to and Effect on the Loan
Documents.  (a)  On and after the Amendment No. 1 Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
and each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or

 

4

--------------------------------------------------------------------------------


 

words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment No. 1.

 


(B)                                 THE CREDIT AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT NO. 1, ARE AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED
AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT NO. 1 SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE
AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE ADMINISTRATIVE
AGENT UNDER ANY OF THE LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION
OF ANY OF THE LOAN DOCUMENTS.


 

SECTION 5.                                Execution in Counterparts.  This
Amendment No. 1 may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment No. 1 by telecopier or in “pdf” or similar format by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment No. 1.

 

SECTION 6.                                Governing Law.  This Amendment No. 1
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

NEWSDAY LLC, as the Borrower

 

 

 

 

By:

/s/ Kevin Watson

 

Name:

Kevin Watson

 

Title:

SVP, Treasurer and Assistant Secretary

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Acknowledged by:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Antonikia Thomas

 

Name:

Antonikia Thomas

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of October 22, 2009

 

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment and, in the case of Newsday Holdings, LLC, a Grantor
under the Collateral Documents referred to in the Credit Agreement hereby
consents to such Amendment and hereby confirms and agrees that
(a) notwithstanding the effectiveness of such Amendment, each of the Guaranty
contained in the Credit Agreement and the grant of Collateral contained in the
Collateral Documents is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of such Amendment, each reference in the Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import shall mean and be a
reference to the Credit Agreement, as amended by such Amendment and (b) the
Collateral Documents to which such Grantor is, where applicable, a party and all
of the Collateral described therein do, and shall continue to, secure the
payment of all of the Secured Obligations (as such term is defined in the
Collateral Documents).

 

 

NEWSDAY HOLDINGS, LLC, as a Guarantor and Grantor

 

 

 

 

By:

/s/ Kevin Watson

 

Name:

Kevin Watson

 

Title:

SVP, Treasurer and Assistant Secretary

 

 

 

 

 

CSC HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Kevin Watson

 

Name:

Kevin Watson

 

Title:

SVP and Treasurer

 

 

 

 

 

NMG HOLDINGS INC., as a Guarantor

 

 

 

 

By:

/s/ Kevin Watson

 

Name:

Kevin Watson

 

Title:

SVP and Treasurer

 

--------------------------------------------------------------------------------